Citation Nr: 1215737	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-08 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for a lumbar strain with myositis.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from August 2001 to April 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a January 2009 rating decision, the Veteran was granted an increased initial rating, to 20 percent, for his service-connected low back disability.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased disability rating remains in appellate status.  


FINDING OF FACT

The Veteran's lumbar strain is characterized by recurrent low back pain, with moderate limitation of motion, little to no neurological impairment, and mild tenderness of the paraspinal musculature.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for a lumbar strain with myositis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In a November 2007 letter, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the November 2007 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to this initial rating issue, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examinations on several occasions, most recently in November 2009.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks an initial rating in excess of 20 percent for his lumbar strain with myositis.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Board also notes that the Veteran has claimed, and been denied, service connection for lumbar scoliosis and a herniated disc at L5-S1.  When assessing the degree of impairment resulting from a service connected disability, the "use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation . . . [is] to be avoided."  38 C.F.R. § 4.14.  Nevertheless, "when it is not possible to separate the effects of the [service connected disability and the non- service connected disability], VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition."  61 Fed. Reg. 52698 (Oct. 8, 1996); see also Mittleider v. West, 11 Vet. App. 181, 182 (1998).  To the extent possible as indicated by the medical evidence of record, the Board will consider only that degree of disability resulting from the Veteran's service-connected lumbar strain with myositis in adjudicating this appeal.  

The Veteran's service-connected low back disability is currently rated under Diagnostic Code 5237, for a lumbosacral strain.  Lumbosacral strains and other disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, which provides the following:  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine	100

Unfavorable ankylosis of the entire thoracolumbar spine	50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine	30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis	20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height	10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).  

If the facts of a claim warrant, spinal disabilities may also be evaluated based on intervertebral disc syndrome.  Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Using the first criteria, intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warranted a 60 percent evaluation.  With incapacitating episodes having a total duration of at least 4 weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent evaluation is warranted.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

Upon receipt of the Veteran's claim, he was afforded a VA medical examination in November 2007.  He reported a history of recurrent low back pain following a fall during military service.  He was originally provided physical therapy, but continued to experience pain.  His pain was generally 5/10 in intensity, but could be as high as a 9/10 during flare-ups.  He took medication for his pain.  On objective evaluation, the Veteran walked unaided, and did not use a back brace.  His gait and posture were within normal limits.  Range of motion testing indicated forward flexion to 70 degrees, with pain in the last 10 degrees of motion.  Extension was to 30 degrees, with pain in the last 10 degrees of motion.  Lateral flexion was to 20 degrees bilaterally, with pain in the last 10 degrees, and lateral rotation was to 20 degrees bilaterally, with pain in the last 10 degrees.  No additional limitation of motion was noted to result due to such factors as weakness, fatigability, incoordination, or pain on movement.  Spasms were present on palpation of the lumbosacral spine.  Reversed lordosis was present in the lumbosacral spine.  Sensation in the lower extremities was intact to pinprick sensation, and reflexes were 2+ and symmetrical.  A May 2006 MRI study was reviewed by the examiner.  This study suggested disc degeneration and disc protrusion at L5-S1.  A May 2006 EMG study was essentially normal.  A November 2007 X-ray confirmed muscle spasms.  

The Veteran was next afforded a VA medical examination in July 2009.  He reported constant low back pain, for which he used medication.  He denied any other regular medical treatment.  No history of recent hospitalization or surgery was noted.  He denied any urinary or bowel incontinence, or paresthesia or numbness.  The Veteran also reported incapacitating episodes related to his low back disability, totalling approximately 2 weeks per 12 month period.  He stated he was currently employed fulltime.  On physical evaluation, his posture, gait, and symmetry were within normal limits.  Some muscle spasm of the lumbosacral spine was noted, however, resulting in abnormal spinal contour.  Examination of the nerves of the lower extremities indicated a slightly decreased pinprick sensation on the right, with reflexes 2+ at the knees and 1+ at the ankles bilaterally.  Range of motion testing indicated flexion to 80 degrees, extension to 15 degrees, lateral flexion to 25 degrees on the left and 20 degrees on the right, and lateral rotation to 30 degrees bilaterally.  Pain was observed with motion.  No additional limitation of motion was noted to result from repetitive motion, or due to such factors as weakness, fatigability, incoordination, or pain on movement.  Lasegue's sign and bilateral straight leg raising were negative.  An August 2009 MRI examination of the lumbosacral spine indicated some straightening of the normal lumbar lordosis, suggesting muscle spasm, osteoarthritis of the bilateral lower lumbar apophyseal joints, and disc herniation at L5-S1, with mild bilateral neural foraminal narrowing.  A November 2007 X-ray of the lumbosacral spine was negative for fracture or dislocation, and indicated the intervertebral disc spaces were preserved.  Muscle spasm and mild lower lumbar levoscoliosis were suggested.  

The Veteran was most recently afforded a VA medical examination in November 2009.  He again reported recurrent low back pain, worsening with use, but denied recent hospitalizations or surgery.  He also denied any urinary or bowel incontinence, or paresthesia or numbness.  The Veteran stated he experienced incapacitating episodes for approximately one week over the past 12 months.  He continued to work on a fulltime basis.  On physical evaluation, the Veteran's posture and gait were normal.  Some lumbar flattening was evident, but he was without lumbar lordosis or scoliosis.  Spasm and tenderness were present along the lumbosacral spine.  Neurological testing was negative for deficiencies in light touch, vibration, or pin prick sensation.  Knee and ankle reflexes were 2+ bilaterally.  Range of motion testing indicated flexion to 65 degrees, extension to 5 degrees, lateral flexion to 20 degrees on the left and 15 degrees on the right, and lateral rotation to 20 degrees bilaterally.  Pain was not observed with motion.  With repetitive motion, flexion was reduced to 60 degrees, extension to 0 degrees, lateral flexion to 15 degrees on the left and 10 degrees on the right, and lateral rotation to 15 degrees on the left and 10 degrees on the right.  A lumbosacral strain was confirmed.  

The Veteran's private and VA outpatient treatment records have also been obtained in conjunction with his examination.  The Veteran has consistently reported chronic low back pain, with some limitation of motion.  A May 2006 private EMG study was essentially within normal limits, and a December 2007 MRI confirmed a herniated disc at L5-S1 and lumbar scoliosis.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of a disability rating in excess of 20 percent for the Veteran's lumbosacral strain with myositis.  The next higher rating of 40 percent requires forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  In the present case, the Veteran's forward flexion has been, at all times during the pendency of the examination, to at least 60 degrees with repetitive motion.  Additionally, no examiner has stated the Veteran displays either favorable ankylosis, or the functional equivalent thereof.  He has also not demonstrated additional limitation of motion less than 60 degrees of forward flexion based on such factors as pain, pain on use, weakness, fatigability, or incoordination with repeated use.  Thus, an increased rating is not warranted due to such factors.  Additionally, as the Veteran has not demonstrated a degree of impairment in excess of the 20 percent rating assigned, a staged rating is not warranted at the present time.  See Fenderson, 12 Vet. App. at 119.  

The Board has also considered evaluating the Veteran's disability under the criteria for rating intervertebral disc syndrome.  Nevertheless, on the Veteran's recent VA medical examinations, the examiners indicated that the Veteran had had incapacitating episodes totaling no more than 2 weeks in the past 12 months.  Absent evidence of incapacitating episodes totaling at least 4 weeks in the last 12 months, the Board finds that a disability rating in excess of 20 percent is not warranted under the criteria for rating intervertebral disc syndrome.  

The Board has also considered the award of a separate rating for any neurological impairment resulting from his service-connected lumbosacral spine disability.  See 38 C.F.R. § 4.71a, Note (1) following the General Rating Formula for Diseases and Injuries of the Spine.  According to the various examination reports of record and the May 2006 EMG study, however, the Veteran's lumbosacral strain does not result in any compensable neurological or other impairment of the lower extremities.  The 2006 EMG study was within normal limits, and the most recent examination report of record noted no deficits in strength, range of motion, reflexes, or sensory response in the lower extremities resulting from the Veteran's lumbosacral strain.  Therefore, a separate compensable rating is not warranted.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board observes the Veteran is employed on a fulltime basis, and has not required hospitalization or surgery for his service-connected disability during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disability alone is the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, the preponderance of the evidence is against the award of a disability rating in excess of 20 percent for the Veteran's lumbar strain with myositis.  As a preponderance of the evidence is against the award of an increased rating, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A disability rating in excess of 20 percent for a lumbar strain with myositis is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


